                    Case 1:19-cv-03020-CM Document 30 Filed 01/29/20 Page 1 of 1



      :1 __·. . - ~ ~:mNY                         Aritorneys        Law
      !l   r ,.-, " · ~r~ !T
      II u   ,, -     '·''-·'                        'I
         ., , .·. . · · ,\11..      ~ 1,.t,,.,,_..,,,_
                            1 r .·. .   , - "r r r. '"' l
   11 I
           _,,,


   t~·I r: :::.: !:: __ -·----·-
        p"·-:",' ' . I 3o~?LJ 11
                                 t···--1-!I                    January 28, 2020

BY, CF                       . -_: -- -- -···· -Jj,
The Honorab1e Colfeenlvicivfahon                       -·
Chief United States District Judge
United States Courthouse
500 Pearl Street
New York, New York I 0007

             Re:        Foster v. Construction
                        Case No.:....J:it-"cv-302
                                 I '1 rOv~ ?P ~
Dear Judge McMahon:

        My firm represents Plaintiff Ashley
advised that a discovery dispute has arisen between the parties and pursuant to the Court's
individual practices and the Court's May 9, 2019 scheduling order, I request that the Court refer
the dispute to Magistrate Judge Cott.

        In addition, with the consent of counsel for Defendants, I request one final 30-day          ;
extension of the discovery deadline, currently February 11, 2020. While the parties have                           '
responded to discovery requests and scheduled depositions, there may be additional matters,
arising from the resolution of the dispute, that will take additional time to complete. In addition,
the parties are in the process of scheduling a mediation at which this case, and other related           ,,I"'.,
matters, may be resolved.                                                                          LV
        There have been three prior requests for extensions due to ongoing settlement            'y 'vf.'.JJ.,-
discussions, all of which were granted. This extension would also necessitate a 30 day extension ,. .rt'-~
                                                                                            ~ (j{'"
of the deadline for submission of the Pre-Trial Order, currently March 30, 2020.

             Thank you for your attention to this matter.                                f <t' ~         t
                                                               Sincerely yours,           p~             I

                                                               Is
                                                                                     ~
                                                               Jason L. Solotaroff

cc:          Lisa Skruck, Esq.                                                       ~

               90 Broad Street, New York, New York 10004, :-vww.gslawny.com, Tel: 212.847.8315
